      Case 1:18-cv-00980-GTS-CFH Document 66 Filed 07/01/20 Page 1 of 1




July 1, 2020

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway
Albany, NY 12207

Re:    Disability Rights New York v. NYS DOCCS et al.
       Case No. 1:18-cv-980 (GTS/CFH)

Dear Hon. Hummel:

       Disability Rights New York (DRNY), counsel for Plaintiff, and Defendants jointly
submit this letter to provide an update on the above-captioned matter pursuant to this Court’s text
order dated May 1, 2020. Dkt. 65.

        Parties agree that discovery is on track for completion by September 30, 2020. Plaintiffs
are prepared to notice Defendants of their Rule 30(b)(6) deposition to be completed by the
discovery deadline.

Sincerely,

/s/ Brandy L. L. Tomlinson (Bar Roll # 519794)
Disability Rights New York
Counsel for Plaintiff
